NICHOLLS, C. J.
The state of Louisiana appeals from the action of the district court sustaining a motion to quash the information filed in this case against the defendants.
The state had also appealed from the action of the same court in quashing the information filed in the case of the State of Louisiana v. Kalone et al., 34 South. 475, ante, p. 360.
The defendants in each of these cases mov-' ed this court to dismiss the appeal for want of jurisdiction ratione materise.
The two cases involve the same point.' They differ only as to facts which in no manner affect the question of jurisdiction. We this day sustained the motion filed to dismiss the appeal in the matter of State of Louisiana v. Kalone et al., and dismissed the appeal.
For the reasons assigned in that case, the motion to dismiss the present appeal is hereby sustained, and the appeal taken herein1 . is hereby dismissed.
BLANCHARD, J., concurs.